ARNOLD, Judge.
Defendants’ sole assignment of error is that the trial court erred in entering summary judgment in favor of plaintiff. Summary judgment is appropriate "... if the pleadings, depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any material fact and that any party is entitled to a judgment as a matter of law.” G.S. 1A-1, Rule 56(c). In ruling on a motion for summary judgment the court does not resolve issues of fact and must deny the motion if there is any genuine issue of material fact. Whitten v. Bob King’s AMC/Jeep, Inc., 292 N.C. 84, 231 S.E. 2d 891 (1977). The party moving for summary judgment has the burden of establishing the lack of a genuine issue of material fact, and the papers supporting the movant’s position are closely scrutinized while the opposing papers are treated indulgently. Id..; Van Poole v. Messer, 19 N.C. App. 70, 198 S.E. 2d 106 (1973).
Applying these principles to the case sub judice, we find that plaintiff did not establish the lack of a genuine issue of material fact, and therefore we hold that the entry of summary judgment in its favor was not proper.
The resolution of the question of whether the 2.646 acres in dispute is part of the common area of Pebble Creek Condominiums or was reserved by plaintiff for future construction depends upon an interpretation of the Declaration of Unit Ownership. Where the language of a contract is plain and unambiguous the construction of the agreement is a matter of law for the court. Where, however, the contract terms are ambiguous, extrinsic evidence relating to the agreement may be competent to clarify its terms, and the jury under proper instructions by the court may determine the meaning of the language employed. 3 Strong’s N.C. Index 3d, Contracts § 12.2 (1976).
Plaintiff contends that (1) Exhibit B of the Declaration of Unit Ownership, which was recorded and of which the defendants had notice, clearly shows contemplated additional units located on the land in question and (2) Section 18(B) of the declaration expressly provides that plaintiff could construct up to twenty-five (25) additional units on that land or on contiguous land owned by *344plaintiff. Defendants’ contentions, which are supported by their sworn answers to plaintiff’s interrogatories, are that any plans to build additional units were abandoned in 1974 when plaintiff built the tennis courts on part of Lot 1-B, and that they were informed either that such plans had been abandoned or that there were no such plans prior to purchasing their units. Defendants further assert that by the allegations in the complaint, plaintiff admits that the entire 11.402 acre tract was made subject to the Declaration of Unit Ownership, and that Section 18(B) provides only if additional units are built on land owned by plaintiff and contiguous to the land covered by the declaration, then the declaration would be deemed amended to include such units for the purposes of sharing the common areas.
It is apparent from a review of the pleadings, answers to interrogatories, the documents and other materials in the record that the written contract between the parties is ambiguous and subject to two different interpretations. Due to this ambiguity we hold that a genuine issue of material fact exists and therefore summary judgment in favor of plaintiff was improperly entered.
The judgment is vacated and this cause is remanded for further proceedings.
Vacated and remanded.
Judges Hedrick and Webb concur.